Porter, J.
delivered the opinion of the court. The defendant applies for a mandamus, to the judge of the parish, to grant him an appeal from a judgment rendered against him, in the parish court, at the suit of the plaintiffs.
The affidavit, on which this application is made, states the amount claimed, and decreed by the court below to be paid, was forty-nine dollars seventy-three cents, and of such a sum the court has not jurisdiction. He contends indeed it makes a part of a larger sum, which the plaintiffs will continue to demand of him; but, admitting this to be true, the court cannot take cognizance of the case; for, the matter in dispute here, is below that which the constitution authorizes us to examine.
We cannot distinguish the application from that of Millaudon vs. the judge of the parish of Jefferson, where a similar demand was refused. 6 Martin, n. s. 24.
It is therefore ordered, adjudged and decreed, that the rule be discharged.